ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 9/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10568082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-14 and 17-18 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Shi [US 2016/0329937].
group of first restriction bit maps [Fig 4B, CBSRs of C1-C3] associated with a radio resource control parameter for a user equipment device, in a first bandwidth part of a component carrier bandwidth frequency [Fig 4B discloses a radio node Ref 405 for configuring a group of first restriction bit maps associated with resource in a first bandwidth part “ “C1 + C2 + C3” of a component carrier bandwidth frequency “C1 + C2 + C3 + C4 + C5 are aggregated carrier bandwidth frequency 100 MHz”; Fig 6, Ref S605 discloses a base station configures a CSR associated with control parameter of UE for first bandwidth part of component carrier bandwidth frequency, Par. 0014-0017, 0058, 0059, 0072]; determining that a second bandwidth part of the component carrier bandwidth frequency comprises a second restriction bit map that matches a first restriction bit map of the group of the first restriction bit map [Fig 6, Ref S610 discloses base station determines the second restriction bit map of C4 of the second part bandwidth is the same as the first restriction bit map of C1, C2 and C3 wherein C1+C+C3 is first part bandwidth “first frequency band” and C4+C5 is second part bandwidth]; encoding an indicator in the second bandwidth part indicating to the user equipment device to use the first restriction bit map for the second bandwidth part [Fig 6 discloses base station encodes an indicator to notify the UE to use the CSR of the first part bandwidth C1+C2+C3 on the second part bandwidth C4 + C5].

As claim 3, Shi discloses the indicator indicates that each bandwidth part of a subset of bandwidth parts of the component carrier bandwidth frequency uses the first restriction bit map [Par. 0012-0013].  
As claim 4, Shi discloses the first restriction bit map is a codebook subset restriction bit map [Fig 4B, Ref CBSR].
As claim 9, Shi discloses the indicator is a bit map indicating which bandwidth parts of the component carrier bandwidth frequency comprise matching restriction bit maps [Par. 0047]. 
As claim 10, Shi discloses a size of the bit map is a function of a number of bandwidth parts in the component carrier bandwidth frequency and a number of antennas of the base station device [Par. 0073].  
As claim 11, Shi discloses the operations further comprise: encoding the indicator with a null value to indicate to the user equipment device to delete a previous restriction bit map [Par. 0016, 0095].  
As claim 12, Shi discloses a method, comprising: creating, by a transceiver device comprising a processor, a group of first restriction bit maps [Fig 4B, CBSR of C1-C3] in a first bandwidth part of a carrier bandwidth frequency; determining, by a transceiver device, that a second bandwidth part of the carrier bandwidth frequency comprises a second restriction bit map that matches a first restriction bit map of the group of first restriction bit maps [Fig 4B discloses a radio node Ref 405 for configuring 
As claim 13, Shi discloses the confirmation bit indicates that each bandwidth part of the carrier bandwidth frequency is to use the first restriction bit map [Par. 0012-0013, 0077-0094].  
As claim 14, Shi discloses the confirmation bit indicates that each bandwidth part of a subset of bandwidth parts of the carrier bandwidth frequency is to use the first restriction bit map [Par. 0012-0013, 0077-0094].
As claim 17, Shi discloses encoding, by the transceiver device, confirmation bit map indicating which bandwidth parts of the carrier bandwidth frequency have matching restriction bit maps [Par. 0012-0013, 0077-0094].  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Muruganathan [US 2019/0068256].
As claim 5, Shi discloses a rank indicator [Par. 0060, 0067] but failing to disclose what Muruganathan discloses the first restriction bit map is a rank restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].
Since, Shi suggests the use of rank indicator within precoding codebook subset and beam forming for system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map or beam restriction bit map within a group of restriction bit maps as disclosed by 
As claim 6, Shi discloses a beam [Par. 0056] but failing to disclose what Muruganathan discloses the first restriction bit map is a beam restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].
Since, Shi suggests the use of beam forming for system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi by replacing one of restriction bit maps with rank or beam restriction bitmap.  The motivation would have been to provide a full-dimension MIMO.
As claim 7, Shi discloses the operations further comprise: encoding a group of indicators, comprising the indicator [0014 disclose a group of indicators] but failing to disclose what Muruganathan discloses the group of indicators correspond to respective types of restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map and beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi.  The motivation would have been to provide a full-dimension MIMO.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map and beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi.  The motivation would have been to provide a full-dimension MIMO.
As claim 15, Shi discloses 	encoding, by the transceiver device, a group of confirmation bits comprising the confirmation bit each confirmation bit of the group of confirmation bits corresponding to restriction bit map [Par. 0012-0014 and 0077-0094] but failing to disclose what Muruganathan discloses a type of restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for the type of restriction bitmaps as disclosed by Muruganathan into the teaching of Shi. The motivation would have been to provide a full-dimension MIMO.
As claim 16, Shi discloses encoding, by the transceiver device, a confirmation bit map indicating whether each of a codebook subset restriction bit map from the first bandwidth part are identical to corresponding bit maps in the second bandwidth part in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map and beam restriction bit map as disclosed by Muruganathan into the system of Shi. The motivation would have been to provide a full-dimension MIMO.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
In response to pages 7-8, the applicant states that Shi fails to disclose configuring a group of first restriction bit maps [Fig 4B, CBSRs of C1-C3] associated with a radio resource control parameter for a user equipment device, in a first bandwidth part of a component carrier bandwidth frequency; determining that a second bandwidth part of the component carrier bandwidth frequency comprises a second restriction bit map that matches a first restriction bit map of the group of the first restriction bit map; encoding an indicator in the second bandwidth part indicating to the user equipment device to use the first restriction bit map for the second bandwidth part.  In reply, Shi discloses configuring a group of first restriction bit maps [Fig 4B, CBSRs of C1-C3] associated with a radio resource control parameter for a user equipment device, in a first bandwidth part of a component carrier bandwidth frequency [Fig 4B discloses a radio node Ref 405 for configuring a group of first restriction bit maps associated with resource in a first bandwidth part “ read on C1 + C2 + C3” of a component carrier bandwidth frequency “C1 + C2 + C3 + C4 + C5 are aggregated carrier bandwidth frequency 100 MHz”; Fig 6, Ref S605 discloses a base station configures a CSR associated with control parameter of UE for first bandwidth part of component carrier bandwidth frequency, Par. 0014-0017, 0058, 0059, 0072, “Carrier aggregation (CA), also called multicarrier (MC), was introduced in Release 8 for HSPA and in Release 10 for LTE/LTE-A to increase the bandwidth without modifying the baseband.  In CA or MC, multiple carriers are aggregated for concurrent transmission to a single terminal.  Until Release 12, up to eight for HSPA and up to 5 for LTE/LTE-A component carriers, each of can be aggregated, allowing for transmission bandwidths up to 40 MHz for HSPA and up to 100 MHz for LTE/LTE-A. An example of CA using five component carriers C1 through C5 is shown in FIG. 4B.  In the example of FIG. 4B, UE 410 includes a separate codebook subset restriction for each carrier.”.  So, CA read on component carrier which includes multicarriers read on bandwidth and divided into first bandwidth and second bandwidth parts]; determining that a second bandwidth part of the component carrier bandwidth frequency comprises a second restriction bit map that matches a first restriction bit map of the group of the first restriction bit map [Fig 6, Ref S610 discloses base station determines the second restriction bit map of C4 of the second part bandwidth is the same as the first restriction bit map of C1, C2 and C3 wherein C1+C+C3 is first part bandwidth  and C4+C5 is second part bandwidth]; encoding an indicator in the second bandwidth part indicating to the user equipment device to use the first restriction bit map for the second bandwidth part [Fig 6 discloses base station encodes an indicator to notify the UE to use the CSR of the first part bandwidth C1+C2+C3 on the second part bandwidth C4 + C5].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/           Primary Examiner, Art Unit 2414